Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

3.	Claims 18-21, 23-27 and 29-32 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 5, 7  and 13 of U.S. Patent No. 10,536,243.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
Claim 18 of instant application, claim 1 of patent 10,536,243 disclose a method in a base station for coordinating resources in a wireless communications system with carrier aggregation, the method comprising: serving, by the base station, a first group of terminal devices using at least one resource associated with a primary cell and at least one resource associated with a secondary cell;  obtaining information indicating arrival of a second group of terminal devices at coverage of the base station;  determining that a speed of at least one terminal device of the second group of terminal devices is higher than a speed of at least one terminal device of the first group of the terminal devices;  in response to determining that the speed of the at least one terminal device of the second group of terminal devices is higher than the speed of the at least one terminal device of the first group of terminal devices, releasing resources on at least one secondary cell of the one or more secondary cells;  and allocating the released resources on the at least one secondary cell to the second group of terminal devices by configuring the at least one secondary cell of the one or more secondary cells for the second group of terminals.( see claim 3).
In addition, claim 1 of 10,536,243 is more specific than claim 18 of present application. Conflicting claims in the instant application are not patentably distinct 
Claims 19, 25 and 31 of instant application, claim 2 of patent 10,536,243 discloses : informing one or more neighboring base stations of the arrival of the second group of terminal devices to at least cause the neighboring base stations to suspend transmission on a carrier corresponding to the at least one secondary cell. (see claim 2) .
In addition, claim 2 of 10,536,243 is more specific than claim 19, 25 and 31 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.
Claims 20, 26 and 32 of instant application, claim 3 of patent 10,536,243 discloses allocating the released resources back to the first group of terminal devices if the second group of terminal devices leaves the coverage of the base station (see claim 3).
In addition, claim 3 of 10,536,243 is more specific than claim 20, 26 and 32 of present application. Conflicting claims in the instant application are not patentably 
Claims 21 and 27 of instant application, claim 4 of patent 9,564,978 discloses said releasing resources on at least one secondary cell comprising any of the following: scheduling no resource on the at least one secondary cell for the first group of terminal devices;  deactivating the at least one secondary cell for the first group of terminal devices;  and de-configuring the at least one secondary cell for the first group of terminal devices. (see claim 4).
In addition, claim 4 of 10,536,243 is more specific than claim 21-22 and 27-28 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.
Claims 23 and 29 of instant application, claim 5 of patent 10,536,243 discloses wherein said resources comprise frequency resource. (see claim 5).
In addition, claim 6 of 10,536,243is more specific than claim 23 and 29 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.
Claim 24 of instant application, claim 7 of patent 10,536,243 discloses a base station adapted for coordinating resources in a wireless communications system with carrier aggregation in which a first group of terminal devices is served by a primary cell and one or more secondary cells under control of the base station, the base station comprising: a processor;  and a memory, said memory containing instructions executable by said processor, whereby said base station is operative to: serve a first 
In addition, claim 7 of 10,536,243 is more specific than claim 24 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.
Claim 30 of instant application, claim 13 of patent 10,536,243 discloses a base station adapted for coordinating resources in a wireless communications system with carrier aggregation in which a first group of terminal devices is served by a primary cell and one or more secondary cells under control of the base station, the base station comprising processing means adapted to: serve a first group of terminal devices using at least one resource associated with a primary cell and at least one resource associated with a secondary cell;  obtain information indicating arrival of a second group of terminal devices at coverage of the base station;  determine that a speed of at least one 
In addition, claim 13 of 10,536,243 is more specific than claim 30 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.
Response to Arguments
Claim Objections
Previous objection of claims withdrawn in view of Applicant’s amendment filed 5/7/2021.
4.	Applicant’s arguments, see remarks filed 5/7/2021, with respect to claims 18, 24 and 30 have been fully considered and are persuasive.  The rejection under 35 USC 101 of claims has been withdrawn. 
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803.  The examiner can normally be reached on M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MON CHERI S DAVENPORT/Examiner, Art Unit 2462                                                                                                                                                                                                        June 16, 2021

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462